Citation Nr: 1601031	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-30 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a chronic lung disorder.


REPRESENTATION

Veteran represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2003 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2015, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development.  At that time, based on the information of record, the Board recharacterized the appeal as reflected on the title page to encompass any chronic lung disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  This was so because in addition to the claimed lung conditions of bronchiectasis and pneumonia, the record revealed a diagnosis of chronic obstructive pulmonary disease (COPD).  Thereafter, the AOJ continued the previous denial of the Veteran's claim in an October 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has now been returned to the Board for further appellate proceedings.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board observes that any pertinent evidence submitted by a claimant or his representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2015); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver); but see Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (amending 38 U.S.C.A. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration).

Here, an October 2015 medical opinion addressing the Veteran's development of bronchiectasis was recently submitted by the Veteran and associated with the Veteran's electronic record.  There is no waiver of AOJ consideration of this evidence in the first instance.  As the record is relevant to the Veteran's current claim and because the Veteran's Substantive Appeal was received before February 2, 2013, the Board finds that the matter must be remanded to ensure that the AOJ has given due consideration to this evidence in the first instance.  38 C.F.R. 
§ 20.1304(c); see Disabled American Veterans, supra.

In applying for VA disability compensation, the Veteran claimed service connection for "chronic bronchiectasis w[ith] secondary of chronic pneumonia."  Specifically, the Veteran has claimed that he developed bronchiectasis and chronic pneumonia during military service.  To this effect, the Veteran has stated that before his military service, he had "no pulmonary problems, was rarely ill, and certainly displayed no symptoms of nor was diagnosed with bronchiectasis."  See Veteran's November 2012 Statement in Support of Claim.  The Veteran's service treatment records (STRs) demonstrate that the Veteran presented with complaints of a productive cough, coarse breath sounds, and shortness of breath, and that he was treated for pneumonia multiple times as well as for bronchitis.  The STRs also note a diagnosis of recurrent pneumonia and an indication of bronchiectasis.  An April 2004 document entitled "Medical Board in the Case of [the Veteran]" demonstrates that the Veteran was observed to have had "some pulmonary problems intermittently, but none of any real significance."  An April 2004 CT scan of the Veteran's abdomen and pelvis indicated that "[t]he lung bases demonstrate some prominence to the bronchi in the left base with some thickening of walls and perhaps very minimal bronchiectasis in the left base."  A July 2004 "Naval Medical Center Bronchoscopy Report" shows an indication of localized bronchiectasis in the left lower lobe and "recurrent infections."  The report also notes, as to the tracheobronchial tree, "minimal severity" concerning the posterior basal segment of the left lower lobe.  In addition, the report records an impression of "normal airway survey."  Private medical treatment records dated from July 2005 to October 2009 list bronchiectasis under assessments and past medical history.  

The Veteran was provided a VA examination in October 2010.  The examiner diagnosed the Veteran with COPD with recurrent pneumonia and bronchiectasis.  The examiner stated that the Veteran "does indeed have bronchiectasis on imaging studies and is prone to recurrent upper and lower respiratory infections."  The examiner noted that the record was also clear that the Veteran had these infections while in service.  However, the examiner pointed out that the Veteran had imaging studies of his abdomen and pelvis as part of his in-service evaluation for abdominal pain from his inguinal hernia surgery and that at that time, multiple cysts on his kidneys and liver were noted.  The examiner also indicated that the Veteran's mother was known to have polycystic kidney disease (PKD) and thus, concluded that the Veteran was also suffering from PKD.  The examiner explained that such condition was a congenital autosomal dominant condition that was inherited and therefore, existed prior to the Veteran's enlistment.  The examiner further stated that "[b]ronchiectasis and the tendency to respiratory infection is a well-known association of this inherited disease" and therefore, "the bronchiectasis is also a preexisting condition as it is associated with a preexisting non service connected condition."  The examiner concluded that the Veteran's pneumonia was aggravated by the bronchiectasis which is associated with the pre-existing non service-connected condition of PKD.  The examiner ultimately opined that "the current pneumonia is not caused by or a result of in service diagnosis of pneumonia." 

In April 2015, the Board found the above mentioned medical opinion inadequate to determine whether the Veteran's lung disorder(s) had its onset in service or is otherwise related to active service, and remanded the case for an additional VA medical opinion to determine the nature and etiology of the Veteran's lung disorder(s).  In this regard, the Board instructed that "[t]he examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lung disorder, to include COPD with recurrent pneumonia and bronchiectasis, had its onset in service or is related to any in-service disease, event, or injury, to include the in-service treatment for productive cough, recurrent pneumonia, and bronchitis."  See April 2015 Board Remand (emphasis added).  The Board also instructed that for the purposes of the opinion, the VA examiner was to presume that the Veteran's current lung disorder(s) did not pre-exist service, as the Board found that the presumption of soundness attached to the Veteran's claim.  See id.; see also 38 U.S.C.A. § 1111 (West 2014) (every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto).

In August 2015, pursuant to the Board's remand order, another VA medical opinion was obtained.  In that VA medical opinion, the examiner concluded that it is less likely than not (less than 50 percent or greater probability) that "the claimed lung disorder" had its onset in service or is related to any in-service disease, event, or injury, to include the in-service treatment for productive cough, recurrent pneumonia, and bronchitis.  The examiner pointed to the Veteran's in-service treatments "for pneumonia and for exacerbations," noting that the pneumonia was "of viral origin as primary with bacterial as secondary" and that on those occasions, the Veteran was treated "conservatively as an out patient and recovered without residual effects."  The examiner further stated that "the conditions the veteran was treated for are not causes of the claimed lung disorders."  Instead, in opining against an association between the Veteran's current lung disorders and military service, the examiner stated that "[m]edically recognized causes are smoking (tobacco abuse) [and] repeated exposure to other irritants, such as toxic fumes and/or vapors" and that "[t]he claimed conditions are common with 3 million newly reported cases in U.S. per year, 25% of smokers develop COPD and another 25% develop other lung conditions."  The examiner then concluded that "[t]he tobacco abuse is the more likely cause of his lung disorders and subsequent complications," noting that the Veteran has been smoking since 16 years of age per his medical history.

Here, the Board finds the August 2015 VA medical opinion to be too general in nature, as the examiner makes no attempt to distinguish between and among the Veteran's various diagnosed lung disorders in making his conclusion.  The examiner fails to separately address all pertinent diagnoses of record, specifically COPD, bronchiectasis, and pneumonia.  While the examiner does makes one reference to COPD, the examiner refers generally to "lung disorders" throughout his opinion.  As a result, it is not clear to the Board which diagnoses and/or conditions were in fact considered (other than COPD) and whether the Veteran's bronchiectasis and recurrent pneumonia were considered separately from one another as well as from COPD.  Therefore, it is also equally unclear whether the examiner has addressed the etiology of each of the Veteran's current lung disorders.  This is especially true regarding the examiner's discussion concerning "tobacco abuse."  Also, in this regard, the Board notes that while the examiner attributes the Veteran's "tobacco abuse" to be the most likely cause of his "lung disorders and subsequent complications," the evidence of record does not appear to necessarily support the basis for such an opinion.  There is a notation in the Veteran's STRs, specifically a February 2004 treatment note, that the Veteran used tobacco from the ages of 16 to 18 years.  The Veteran's CAPRI records (found in the Veteran's Virtual VA file) contain a September 2011 "Primary Care Risk Assessment Screening Note," noting that the Veteran was a former tobacco user but that he quit more than 7 years ago.  In a November 2003 dental health questionnaire, the Veteran reported that he used tobacco from ages 17 to 19 years, but sparingly.  Additionally, various treatment notes in the Veteran's STRs record "NO" for "Tobacco," and private medical treatment records dated from July 2005 to October 2009 record the Veteran as having no tobacco use under his social history.  Accordingly, it does not appear that the Veteran has a history of continued smoking since age 16.

Moreover, it is also not clear from the August 2015 VA medical opinion what the relationships, if any, are between and among these various lung disorders.  This is especially true, considering the October 2010 VA examiner commented that "[t]he pneumonia is aggravated by the bronchiectasis . . . ."  In addition, the August 2015 VA examiner does not address the connection, if any, between the Veteran's current lung disorders and the Veteran's other conditions, to include PKD, as commented on by the October 2010 VA examiner.  While the Board notes that per the Board's April 2015 remand instructions, the August 2015 examiner was to presume that the Veteran's current lung disorder(s) did not pre-exist service, this does not preclude any discussion, if relevant, that the etiology of any lung disorder(s) stems from other pre-existing conditions (including congenital diseases), even if determined to have developed or worsened in service.  The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45, 711 (Oct. 30, 1990)); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).

Consequently, based on the foregoing, the August 2015 VA medical opinion is inadequate for rating purposes, and another medical opinion is required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Lastly, the Board points out that for certain chronic diseases, such as bronchiectasis, service connection can be granted on a presumptive basis if the disease is manifested to a compensable degree within one year of separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for certain chronic diseases, as defined by regulation, shown in service, service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).  It appears that the AOJ has failed to consider the above in adjudicating the Veteran's claim or in advising the VA examiner.

Accordingly, the case is REMANDED to the AOJ for the following action:

1. Refer the claims file to a VA pulmonologist, or at a minimum, a qualified examiner with a certification in pulmonary diseases, for an opinion as to the nature and etiology of each of the Veteran's diagnosed lung disorder(s), to specifically include bronchiectasis, recurrent pneumonia, and COPD.  The entire claims folder, including a copy of this remand, must be made available to the clinician for review.  After considering the pertinent information in the record in its entirety, the clinician should provide an opinion with respect to the following questions:

a. Does the bronchiectasis, recurrent pneumonia, or COPD constitute a congenital defect or a disease?  In addressing this question, the clinician should discuss the October 2010 VA examination report, which indicates that the Veteran's "[b]ronchiectasis and the tendency to respiratory infection is a well-known association" of congenital PKD.  The clinician is requested to state whether he/she agrees with this assessment.  Generally, for VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  See Quirin, supra.
. 
b. If the bronchiectasis, recurrent pneumonia, or COPD is identified as part of a congenital defect, please opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service.  If the answer to the above question is "Yes," please describe the resultant disability.

c. If the bronchiectasis, recurrent pneumonia, or COPD is identified as part of a congenital disease, then is it at least as likely as not (50 percent or greater probability) that it was incurred in or aggravated (permanently worsened) by the Veteran's period of active service?  

d. If the bronchiectasis, recurrent pneumonia, or COPD does not have a congenital origin, is it at least as likely as not (50 percent or greater probability) that such disability is causally or etiologically related to service?  If not, the clinician should provide an opinion as to the likely etiology of the bronchiectasis, recurrent pneumonia, and COPD, to the extent that it is possible to do so.  Regarding tobacco use, the examiner is referred to the September 2011 "Primary Care Risk Assessment Screening Note," indicating that the Veteran was a former tobacco user but that he quit more than 7 years ago.  

e. If it is determined that service connection is warranted for any, but not all, of the Veteran's lung disorders in light of the questions posed above, the examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that any lung condition not service-connected was (1) caused or (2) aggravated (beyond the natural progress of the disease) by the now service-connected lung disorder(s).  In formulating this opinion, the clinician should address the 2010 VA examiner's conclusion that the Veteran's pneumonia was aggravated by the bronchiectasis.

In addressing the above questions, the clinician shall acknowledge and comment on all assessments and treatments concerning the Veteran's pulmonary system post-service, the Veteran's treatment records reflecting treatment for and assessments of the pulmonary system in service (particularly STRs dated from May 2003 to July 2004, May 2004 Physical Evaluation Board Proceedings, and July 2004 treatment records from the Naval Medical Center Pulmonary Clinic), the October 2015 medical opinion submitted by the Veteran, and the Veteran's lay statements concerning his lung disorder(s).  Regardless of whether the clinician's opinion as to any question is favorable or negative, the clinician must provide support for his/her opinions.  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinions. 

If the clinician determines that he/she cannot provide an opinion on the issues at hand without resorting to speculation, the clinician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the clinician should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (Ensure that any additional evidentiary development suggested by the clinician is undertaken so that a definitive opinion can be obtained.)

2. Then review the record, to specifically include the October 2015 medical opinion, and readjudicate the Veteran's claim in light of this additional evidence.  The AOJ should also consider whether service connection is warranted on a presumptive basis as part of its readjudication of the Veteran's claim.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




